As filed with the Securities and Exchange Registration No. 333-XXXXXX Commission on February 19, 2015 Registration No. 811-05626 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [.] Post-Effective Amendment No. [.] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Separate Account B (Exact Name of Registrant) Voya Insurance and Annuity Company (Name of Depositor) 1475 Dunwoody Drive Westchester, Pennsylvania 19380 (Address of Depositor’s Principal Executive Offices) (Zip Code) (610) 425-3400 (Depositor’s Telephone Number, including Area Code) J. Neil McMurdie, Senior Counsel Voya Financial® One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Title of Securities being Registered: Voya Preferred Advantage Variable Annuity. PART A INFORMATION REQUIRED IN A PROSPECTUS VOYA INSURANCE AND ANNUITY COMPANY Separate Account B Voya Preferred Advantage Variable Annuity CONTRACT PROSPECTUS – MAY 1, The Contract. The Contract described in this prospectus is a flexible premium deferred individual variable annuity contract (the “Contract”) issued by Voya Insurance and Annuity Company (the “Company,” “we,” “us” and “our”). The Contract is issued to the Contract Owner (“you and your”) as either a Nonqualified Contract (a contract that does not qualify for special federal income tax treatment under the Internal Revenue Code of 1986, as amended (the “Tax Code”)) or as a Qualified Contract (a contract that qualifies for such treatment). A Qualified Contract may be issued as either a traditional Individual Retirement Annuity (“IRA”) under sections 408(a) and (b) of the Tax Code, a Roth IRA under section 408A of the Tax Code, a SEP IRA under section 408(k) of the Tax Code; a Simple IRA under section 408(p) of the Tax Code; or as a Stretch IRA. Why Reading This Prospectus is Important. This prospectus contains facts about the Contract and its variable investment options. This information will help you decide if the Contract is right for you. Please read this prospectus carefully and keep it for future reference. Variable Investment Options. The Contract provides a means for you to allocate your Purchase Payments into one or more variable investment options. These options are called Subaccounts. The Subaccounts are within Separate Account B, a separate account of the Company. Each Subaccount invests in one of the mutual funds (“funds”) listed on the next page. Earnings on amounts invested in a Subaccount will vary depending upon the performance of its underlying fund. You do not invest directly in or hold shares of the funds. Risks Associated with Investing in the Funds. The funds in which the Subaccounts invest have various risks. Information about the risks of investing in the funds through the Contract is located in THE INVESTMENT OPTIONS section on page 12. The particular risks associated with each fund are detailed in the fund’s prospectus. Read this prospectus in conjunction with the fund prospectuses and retain them for future reference. These Contracts are not deposits with, obligations of or guaranteed or endorsed by any bank, nor are they insured by the Federal Deposit Insurance Corporation (“FDIC”). The Contracts are subject to investment risk, including the possible loss of the principal amount invested. Compensation. We pay compensation to broker-dealers whose registered representatives sell the Contract. See the CONTRACT DISTRIBUTION section on page for 44 further information about the amount and types of compensation we may pay. Getting Additional Information. If you received a summary prospectus for any of the funds available through the Contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. You may obtain the May 1, 2015, Statement of Additional Information (“SAI”) associated with this prospectus free of charge by indicating your request on your application materials, by contacting Customer Service at P.O. Box 9271, Des Moines, Iowa 50306-9271, (800) 366-0066. You may also obtain a prospectus or an SAI for any of the funds by calling that number. The Contract prospectus, the SAI and other information about Separate Account B may be obtained by accessing the Securities and Exchange Commission’s (“SEC”) website, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operation of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, emailing publicinfo@sec.gov or by writing to SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the Contract offered through this prospectus, you may find it useful to use the number assigned to the registration statement of this Contract prospectus under the Securities Act of 1933. This number is 333-. The SAI table of contents is listed on page 60 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITES AND EXCHANGE COMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED CONTRACT PROSPECTUS – MAY 1, 2015 (CONTINUED) The Funds The following chart lists the funds that are currently available through the Contract. [Final listing to be filed by Amendment.] American Funds® – Bond FundSM (Class4) American Funds® – Capital Income Builder Fund® (Class4) American Funds® – Global Growth FundSM (Class4) American Funds® – Growth FundSM (Class4) American Funds® – International FundSM (Class4) American Funds® – New World Fund® (Class4) BlackRock Equity Dividend V.I. (ClassIII) BlackRock Global Allocation V.I. (ClassIII) BlackRock High Yield V.I. (ClassIII) BlackRock iShares Alternative Strategies V.I. Fund - Class III BlackRock iShares Dynamic Allocation V.I. Fund - Class III Fidelity® VIP Strategic Income Portfolio (Service Class2) Franklin Strategic Income VIP Fund (Class 2) Invesco V.I. Balanced-Risk Allocation Fund (Series II) Janus Aspen Series – Janus Aspen Balanced (ServiceClass) Janus Aspen Series – Janus Aspen Flexible Bond (ServiceClass) PIMCO All Asset Portfolio (Administrative Class) PIMCO Short Term Portfolio (Advisor Class) PIMCO Total Return Portfolio (Advisor Class) Putnam VT American Government Income Fund (ClassIB) Putnam VT Income Fund (ClassIB) Putnam VT Small Cap Value Fund (ClassIB) Templeton Global Bond VIP Fund (Class 2) Voya Global Bond Portfolio (ClassA) Voya Global Perspectives Portfolio (ClassA) 1 Voya Global Value Advantage Portfolio (ClassA) Voya Growth and Income Portfolio (ClassA) Voya High Yield Portfolio (ClassA) Voya Intermediate Bond Portfolio (ClassA) Voya International Index Portfolio (ClassA) Voya Large Cap Growth Portfolio (ClassA) Voya Large Cap Value Portfolio (ClassA) Voya Liquid Assets Portfolio (ClassS2) Voya MidCap Opportunities Portfolio (ClassA) Voya Retirement Conservative Portfolio (ClassA) 1 Voya Retirement Growth Portfolio (ClassA) 1 Voya Retirement Moderate Growth Portfolio (ClassA) 1 Voya Retirement Moderate Portfolio (Class A) 1 Voya RussellTM Large Cap Growth Index Portfolio (ClassS) Voya RussellTM Large Cap Value Index Portfolio (ClassS) Voya RussellTM Mid Cap Index Portfolio (ClassA) Voya RussellTM Small Cap Index Portfolio (ClassA) Voya SmallCap Opportunities Portfolio (ClassA) Voya Solution 2025 Portfolio (ClassA) 1 Voya Solution 2035 Portfolio (ClassA) 1 Voya Solution 2045 Portfolio (ClassA) 1 Voya Solution 2055 Portfolio (ClassA) 1 Voya Solution Income Portfolio (ClassA)* VY® American Century Small-Mid Cap Value Portfolio (ClassA) VY® Baron Growth Portfolio (ClassA) VY® BlackRock Inflation Protected Bond Portfolio (ClassA) VY® Clarion Global Real Estate Portfolio (ClassA) VY® Clarion Real Estate Portfolio (ClassA) VY® Columbia Contrarian Core Portfolio (ClassA) VY® Columbia Small Cap Value II Portfolio (ClassA) VY® FMRSM Diversified Mid Cap Portfolio (ClassA) VY® Franklin Income Portfolio (ClassA) VY® Invesco Equity and Income Portfolio (ClassA) VY® Invesco Growth and Income Portfolio (ClassA) VY® JPMorgan Emerging Markets Equity Portfolio (ClassA) VY® JPMorgan Mid Cap Value Portfolio (ClassA) VY® JPMorgan Small Cap Core Equity Portfolio (ClassA) VY® Morgan Stanley Global Franchise Portfolio (ClassA) VY® Oppenheimer Global Portfolio (ClassA) VY® T. Rowe Price Capital Appreciation Portfolio (ClassA) VY® T. Rowe Price Equity Income Portfolio (ClassA) VY® T. Rowe Price Growth Equity Portfolio (ClassA) VY® T. Rowe Price International Stock Portfolio (ClassA) VY® Templeton Foreign Equity Portfolio (ClassA) 1 This fund is structured as a “fund of funds.” A “fund of funds” may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. See the Fund Fees and Expenses table on page 7 and the Fund of Funds section on page 22 for more information about “fund of funds.” 2 FMRSM is a service mark of Fidelity Management & Research Company. Voya Preferred Advantage Variable Annuity 2 TABLE OF CONTENTS GLOSSARY OF TERMS USED IN THIS PROSPECTUS 4 FEE TABLES 7 CONTRACT SUMMARY 8 CONDENSED FINANCIAL INFORMATION 11 THE COMPANY 11 SEPARATE ACCOUNT B 12 DETAILED INFORMATION ABOUT THE CONTRACT 14 The Annuity Contract 14 Contract Ownership and Rights 15 CONTRACT PURCHASE 17 FREE LOOK/RIGHT TO CANCEL 19 FEES AND EXPENSES 19 Transaction Expenses 19 Periodic Fees and Charges 20 Fund Fees and Expenses 20 Fund of Funds 22 Premium and Other Taxes 22 YOUR ACCUMULATION VALUE 22 Measurement of Investment Experience for the Subaccounts of Separate Account B 23 Accumulation Value of Each Subaccount of Separate Account B 23 TRANSFERS 24 Limits on Frequent or Disruptive Transfers 25 SURRENDERS 28 WITHDRAWALS 28 DEATH BENEFIT 30 Death Benefit prior to the Annuity Commencement Date 30 Death Benefit after the Annuity Commencement Date 32 ANNUITY PAYMENTS AND ANNUITY PLANS 33 Selecting the Annuity Commencement Date 33 Annuity Payments 33 Annuity Plans 34 FEDERAL TAX CONSIDERATIONS 35 Introduction 35 Taxation of Nonqualified Contracts 36 Taxation of Qualified Contracts 39 Possible Changes in Taxation 43 Taxation of the Company 44 CONTRACT DISTRIBUTION 44 ADDITIONAL INFORMATION 46 General Policy Provisions 46 Reports 48 Payment Delay or Suspension 48 Anti-Money Laundering 48 Legal Proceedings 49 Legal Matters 49 Experts 49 APPENDIX 1 fUND dESCRIPTIONS 50 THE STATEMENT OF ADDITIONAL INFORMATION Back Cover Voya Preferred Advantage Variable Annuity 3 GLOSSARY OF TERMS USED IN THIS PROSPECTUS The following are some of the important terms used throughout this prospectus that have special meaning. There are other capitalized terms which are explained or defined in other parts of this prospectus. Accumulation Phase: The period of time from the Contract Date to the Annuity Commencement Date. Accumulation Unit: A unit of measurement used to calculate the Accumulation Value during the Accumulation Phase. Accumulation Unit Value (“AUV”): The value of an Accumulation Unit for a Subaccount of Separate Account B. Each Subaccount of Separate Account B has its own Accumulation Unit Value, which may increase or decrease daily based on the investment performance of the applicable underlying fund in which it invests. Accumulation Value: On the Contract Date, the Accumulation Value equals the initial Purchase Payment paid less any premium tax, if applicable. Thereafter, the Accumulation Value will equal the sum of the amounts allocated to the Subaccounts of Separate Account B in which your Contract is invested. Annuitant: The individual(s) designated by you and upon whose life Annuity Payments are based. Annuity Commencement Date: The date Annuity Payments begin. Annuity Payments: The periodic payments made by us to you or, subject to our consent, a payee designated by you. Annuity Payment Phase: The period of time during which we make Annuity Payments, which begins on the Annuity Commencement Date. Annuity Plan: The Annuity Payment option elected by you that determines the frequency, duration and amount of the Annuity Payments. Beneficiary: The Beneficiary is the individual or entity designated by you to receive the Death Benefit. Business Day: Any day that is a Valuation Date. Contract Anniversary: The anniversary of the Contract Date. If the Contract Date is February 29th, in non-leap years, the Contract Anniversary shall be March 1st. Contract Date: The date your Contract becomes effective. The Contract Date is used to determine Contract Years and Contract Anniversaries. Contract Year: A period of 12 months commencing with the Contract Date or any Contract Anniversary. Customer Service: The location from which we service the Contracts. The mailing address and telephone number of Customer Service is P.O. Box 9271, Des Moines, Iowa 50306-9271, 1-888-854-5950. Voya Preferred Advantage Variable Annuity 4 Death Benefit: The amount payable to the Beneficiary due to the death of the Owner (or the death of the Annuitant if the Owner is a non-natural person) during the Accumulation Phase and, depending upon the Annuity Plan elected, after the Annuity Commencement Date. General Account: The account which contains all of our assets other than those held in Separate Account B or one of our other separate accounts. Insurable Interest: Insurable Interest means a lawful and substantial economic interest in the continued life of the Annuitant. An Insurable Interest does not exist if the Owner’s sole economic interest in the Annuitant arises as a result of the Annuitant’s death. IRA: A Qualified Contract issued as a traditional Individual Retirement Annuity under Sections 408(a) and 408(b) of the Tax Code, a Roth IRA under Section 408A of the Tax Code, a SEP IRA under Section 408(k) of the Tax Code, a SIMPLE IRA issued under Section 408(p) of the Tax Code or a Stretch IRA contract. Irrevocable Beneficiary: A Beneficiary whose rights and interest under the Contract cannot be changed without his, her or its consent. Joint Owner: An individual who, along with another individual Owner, is entitled to exercise the rights incident to ownership. Both Joint Owners must agree to any change or the exercise of any rights under the Contract. The Joint Owner may not be an entity and may not be named if the Owner is an entity. Maturity Date: The January 1st following the oldest Annuitant’s attainment of age 95, which is the latest available Annuity Commencement Date under the Contract. Net Asset Value: A fund’s current market value. Net Investment Factor: The factor which reflects the investment experience of the fund in which a Subaccount of Separate Account B invests as well as the asset-based charges assessed against that Subaccount for a Valuation Period during the Accumulation Period. Notice to Us: Notice made in a form that: (1) is approved by, or is acceptable to, us; (2) has the information and any documentation we determine in our discretion to be necessary to take the action requested or exercise the right specified; and (3) is received by us at Customer Service. Under certain circumstances, we may permit you to provide Notice to Us by telephone or electronically. Owner: The person or persons who own the Contract and are entitled to exercise all rights under the Contract. This person’s death during the Accumulation Phase usually initiates payout of the Death Benefit. Proof of Death: Documentation that we require to establish death. Proceeds: The amount payable upon surrender, the amount payable to the Beneficiary if the Owner dies before the Annuity Commencement Date or the amount payable under an Annuity Plan. Purchase Payment(s): The initial premium payment and any future premium payments made with respect to your Contract. Roth IRA: An individual retirement account allowing a person to set aside after-tax income up to a specified amount each year. Both earnings on the account and withdrawals after age 59½ are tax free. Nonqualified distributions from a Roth IRA may be subject to a penalty upon withdrawal. SEP IRA: A Contract that is issued as part of a simplified employee pension plan (“SEP”) established by an employer for use in connection with Section 408(k) of the Tax Code. Voya Preferred Advantage Variable Annuity 5 Separate Account B: The segregated asset account established by us to fund the variable benefits provided by the Contract. SIMPLE IRA: A Contract that is issued as part of a savings incentive match plan for employees (“SIMPLE”) established by an employer for use in connection with Section 408(p) of the Tax Code. Specially Designated Subaccount: A Subaccount that is used as a “holding” account for administrative purposes. The Specially Designated Subaccount is currently the Voya Liquid Assets Portfolio. Stretch IRA: A Stretch IRA is an estate planning concept that is applied to extend the financial life of an IRA across multiple generations. A stretch IRA strategy allows the original Beneficiary of an IRA to distribute assets to a designated second-generation Beneficiary, or even a third- or fourth-generation (or more) Beneficiary. By using this strategy, the IRA can be passed on from generation to generation while Beneficiaries enjoy tax-deferred and/or tax-free growth as long as possible. The term "stretch" does not represent a specific type of IRA; rather it is a financial strategy that allows individuals to stretch out the life – and therefore the tax advantages – of an IRA. Subaccount: Each division of Separate Account B that is an investment option under the Contract and invests in an underlying fund. Surrender Value: The amount you receive upon surrender of the Contract, which equals the Accumulation Value less any applicable charges. Valuation Date: Each date on which the Accumulation Unit Value of the Subaccounts of Separate Account B and the Net Asset Value of the shares of the underlying funds are determined.
